Calvin, Surrogate.
[After stating the facts.] — This finding is upon an extreme technicality, and as to the last named obligation, it is a mistake to suppose that a parent is under obligation to support his minor children where they have property that may be applied for that purpose; and while this is not a review of the auditor’s report, I am of the opinion that its terms may properly be considered as to the propriety of charging the administrator personally with the expenses of his accounting, and that he is shown not to have acted in bad faith, and that considerable of the money expended by him for the support of the children, disallowed by the auditor, was in good faith devoted to their support. I am, therefore, of the opinion that whatever expenses have been incurred, and allowances shall be made to the present administrator’s counsel on this accounting,, should be charged to and paid by the estate.